Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over claim 1, 4 and 8 have been withdrawn. 
Also, the 112(b) rejection over claims 1, 2, 3 and 6 have been withdrawn. 
Also, the 112(d) rejection over claim 6 has been withdrawn. 
Claims 1, 3, 4, 6-12 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 8,097,635). 
Regarding Claims 1, 4 and 8, Sumi discloses a method of producing a tea, the method comprising providing the tea with a concentration of 100mg/L of pyrroloquinoline quinone (hereon referred to as ‘PQQ’, see Example 2, Table 9, Column 9). Sumi is silent to specifically reciting a tea beverage comprising 10 to 40 mg/L of a salt of PQQ, wherein the salt of the PQQ is PQQ disodium salt. However, Sumi is directed to a therapeutic agent comprising PQQ, esters thereof, or a salt thereof as an active ingredient (see Col. 1, Ln. 5-8), and also discloses another beverage which uses a disodium salt of PQQ (see Example 1, Table 8, Col. 8). Therefore, Sumi utilizes both esters of PQQ and salts of PQQ in beverages and further notes that the examples are not limited thereto (see Col. 8, ln. 49-52). In view of this, since Sumi uses both esters and salts of PQQ in beverages as an insulin resistance improving agent, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (See MPEP 2144.06). As to the concentration, Sumi further teaches wherein the dose and frequency of administration of the formulation depends on the route of administration, age, body weight of patients, and characteristics or severity of symptoms to be treated, and further suggest that the dose generally ranges from 0.5mg to 10000mg per day for an adult either in a single or several dose (Col. 5, Ln. 13-21). In the case of example 2, Table 9, Sumi provides a concentration of 100mg/L by adding 100mg of PQQ to a 1000mL beverage to produce a dosage of 100mg of PQQ. Since the dosage per day encompasses 10-40mg (Col. 5, Ln. 13-21), it would have been obvious to one of ordinary skill in the art to modify the amount of PPQ within the beverage to 10-40mg based on the requisite dosage per day suitable for certain ages, body weight, and characteristics of symptoms to be treated. 
Regarding Claim 6, Sumi further teaches wherein the tea beverage is an extract from a tea leaf (tea leaf, see Table 9, Col. 9). 
Regarding Claims 10 and 11, Sumi is silent to specifically comprising an acidulant in combination with a tea beverage. However, Sumi suggest adding additives generally used for foods such as acidifiers (see Col. 4, Ln. 42-50) and further discloses another beverage product comprising PQQ disodium salt as well as an acidulant such as citric acid (as per Claim 11, see Table 8, Col. 8-9). Therefore, since Sumi discloses a tea beverage, it would have been obvious to add food additives such as citric acid based on the desired flavor. 
Regarding Claim 12, Sumi further teaches adding citric acid in amount of 3g per 1000mL of the beverage, which is approximately 0.03% by mass (see Table 8). Since citric acid is used as a food additive, it would have been obvious to one of ordinary skill in the art to select the amount of citric acid based on the desired flavor.


Claims 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 8,097,635) in view of Bromley (US 2016/0081976). 
Regarding Claim 3, Sumi discloses a tea product, but does not specifically recite a green tea, semi-fermented tea, or black tea product. Bromley is relied on to teach a tea composition that also comprises PQQ as a source of antioxidant (see paragraph 219 and 502). Therefore, since Bromley discloses known composition of green tea comprising PQQ, it would have been obvious to one of ordinary skill in the art to use green tea leaves in the composition of Sumi based on preference. 
Regarding Claims 7 and 9, Sumi is silent to specifically reciting a packaged tea beverage. Bromley is further relied on to teach a packaged tea product (see paragraph 39 and 219) that comprises PQQ as a source of antioxidant (paragraph 502). Therefore, it would have been obvious to one of ordinary skill in the art to package compositions of tea comprising PQQ for commercial purposes. 

Response to Arguments
Applicant’s arguments in the response filed 15 June 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that Sumi does not disclose the claimed 10 to 40mg/L concentration of PQQ disodium salt. However, the argument is not persuasive because Sumi discusses a range of dosage that may be selected based on the route of administration, age and body weight of a patient, and characteristics or severity of symptoms to be treated (Col. 5, Ln. 13-21). The range suggest is 0.5mg to 1000mg which can be administered once or several separate times a day. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the concentration of PQQ based on the necessary regiment specific to the patient. 
In response to applicant's argument that the prior art do not describe or suggest selecting the claimed  PQQ to impart a tea flavor improving effect, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant’s showing of additional experiments, it is not clear as to how the experimental results at 40mg/L and 120mg/L produce very favorable results, but not 100mg/L which falls between the two example. Applicant appears to present an additional comparative example using 100mg/L showing less than optimal results (Table on page 7 of the remarks); however, Page 21 of the specification filed 22 April 2020 provided example 13 with 100mg of PQQ disodium salt and resulted in a comprehensive evaluation of AAA. Therefore, it is unclear as to how a concentration of 100mg/L is not favorable, and applicant’s additional comparative example 1 is not consistent with the disclosure at the time of filing. 
In response to the declaration filed 15 June 2022, Declarant presents similar arguments as page 6-8 of the remarks. Therefore, the declaration is found not persuasive in view of the response above with respect to the showing of additional examples. It is further noted that the data presented in the Declaration is not commensurate in scope with the claimed range since the claimed range do not include 120mg/L.  


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792